Case 2:20-cv-00193-GZS Document 28 Filed 02/24/21 Page 1 of 1              PageID #: 530




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  JOHN J. SPERZEL, III,                     )
                                            )
                        Plaintiff,          )
         v.                                 )      No. 2:20-cv-00193-GZS
                                            )
  CHEMBIO DIAGNOSTICS, INC.,                )
                                            )
                        Defendants          )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 27) filed February 7, 2021, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that Defendant’s Motion to Dismiss (ECF No. 16)

  is hereby DISMISSED, without prejudice, for lack of personal jurisdiction over

  Defendant, Chembio Diagnostics, Inc.

                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 24th day of February, 2021.
